                      UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA
                           WESTERN DIVISION



JAVIER REYES,                            Case No. CV 14-08151-JLS (DFM)

         Plaintiff,                      Order Accepting Report and
                                         Recommendation of United States
            v.                           Magistrate Judge

UNITED STATES OF AMERICA
et al.,

         Defendants.



      Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and
all the records and files herein, along with the Report and Recommendation of
the assigned United States Magistrate Judge. No objections to the Report and
Recommendation were filed, and the deadline for filing such objections has
passed. The Court accepts the findings, conclusions, and recommendations of
the United States Magistrate Judge.


///
///
///
///
///
///
     IT IS THEREFORE ORDERED that:
     1.    The Magistrate Judge’s Report and Recommendation is approved
and accepted.
     2.    Defendant’s motion for summary judgment is GRANTED.
     3.    Judgment shall be entered dismissing this action.


Date: January 19, 2020                   ___________________________
                                         JOSEPHINE L. STATON
                                         United States District Judge




                                     2
